Mr. Justice Leech delivered the opinion of the court: The declaration filed by claimant alleges that it is a corporation, located at Quincy, Illinois, organized, existing and doing business under and by virtue of the laws of the State of Illinois; that on September 26th, 1925, at Quincy,' Illinois, the State of Illinois became and was indebted to claimant in the sum of $400.00; that on June 9th, 1925, the Illinois Soldiers ’ and Sailors’ Home, situated in Quincy, Illinois, issued a repair and equipment requisition, 265, which was authorized June 27, 1925; that on journal voucher No. 548 from the Department of Public Welfare to said Illinois Soldiers’ and Sailors’ Home of Quincy, Illinois, appeared entry of special item for repair and equipment listed corncrib, $600.00; that under said requisition is listed an item of $400.00 for lumber to apply on said corncrib listed on above mentioned journal voucher 548, from the Department of Public Welfare, State of Illinois; that under said requisition certain lumber and roofing, an itemized statement of which is attached and made part of said declaration, was sold and delivered by said Holler and Vandenboom Lumber Company of Quincy, Illinois, to said Illinois Soldiers’ and Sailors’ Home; that no part of this account has been paid and that there is now due and owing to claimant said sum of $400.00. A demurrer filed by the Attorney General of the State of Illinois, is sustained, as a matter of law. An affidavit of Daniel P. Wild, Chief Clerk of the Illinois Soldiers’ and Sailors’ Home, furnished to .Hon. Leslie Small, Director of the Department of Purchases and Construction, states that this is a good and valid claim and the Illinois Soldiers’ and Sailors’ Home will not contest the claim. We accordingly award claimant the sum of $400.00.